MEMORANDUM **
Bertila Pedroza-Pineda (“Bertila”) and her daughters, Lilian Galieia-Pedroza (“Lilian”) and Brenda Galieia-Pedroza (“Brenda”), natives and citizens of Guatemala, petition for review of the Board of Immigration Appeals’ (“BIA”) decision affirming an immigration judge’s (“IJ”) order denying Bertila and Lilian’s motion to reopen deportation proceedings to permit them to apply for adjustment of status. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion, Singh v. INS, 295 F.3d 1037, 1039 (9th Cir.2002), and we deny the petition for review in part, and grant in part and remand.
To be timely, Bertila and Lilian’s motion to reopen had to be filed no later than September 30, 1996. See 8 C.F.R. § 1003.23(b)(1) (a “motion to reopen must be filed within 90 days of the date of entry of a final administrative order of removal, deportation, or exclusion, or on or before September 30, 1996, whichever is later.”). They filed their motion on December 3, 2002. The BIA did not abuse its discretion when it concluded that their motion was untimely. See Singh, 295 F.3d at 1039 (stating that this court will reverse a denial of a motion to reopen only if arbitrary, irrational, or contrary to law).
Brenda did not move to reopen and the IJ’s order did not reference Brenda. We remand so that the BIA may delete the reference to Brenda from its order.
PETITION FOR REVIEW DENIED with respect to petitioners Bertila and Lilian; GRANTED with respect to petitioner Brenda, and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.